Citation Nr: 9905253	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  98-04 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office in 
Wichita, Kansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from May 22, 1963, to August 
13, 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 decision by the Department 
of Veterans Affairs (VA) Medical and Regional Office (RO) in 
Wichita, Kansas.

In an October 1995 statement the veteran indicated a desire 
to reopen his claim for service connection for swollen legs 
and feet.  The record does not appear to indicate that this 
claim has been adjudicated.  The issue of entitlement to 
service connection for disability manifested by swollen legs 
and feet is referred to the RO for its consideration.


REMAND

The record reflects that treatment records from the VA 
Medical Center in Kansas City, during the period from 1981 to 
1993, have been obtained.  Further, medical records from the 
VA Medical Center in Leavenworth, Kansas, dated in 1995 and 
1996 have been associated with the record on appeal.  
However, a July 1972 non-VA record relating to the veteran's 
being seen in an emergency room reflects that the veteran was 
receiving individual therapy and psychotropic medication at 
Wadsworth, VA.  Records relating to the veteran's psychiatric 
care provided by VA in 1972 have not been associated with the 
record on appeal. d be determinative of the 
claim and was not considered by the Board, a remand for 
readjudication would be in order."  Id.

In light of the above, the case is REMANDED to the RO for the 
following:

1.  The RO should request copies of all 
records relating to any psychiatric care 
provided the veteran at the "Wadsworth" 
VA Medical Center or its successor from 
August 1963 until the present, that have 
not been previously obtained.

2.  The RO should then readjudicate the 
issue on appeal.

3.  If any benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, both the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status.  The veteran 
and his representative should be afforded 
the appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

- 2 -


